DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2018/0033998) in view of the following comments.

Re claim 1, Kim et al. disclose a display panel comprising a display area (230) and a barrier wall (370) surrounding the display area (230), wherein a top of the barrier wall has a plurality of groove structures (370) arranged in parallel, an extending direction of the plurality of groove structures is parallel to an extending direction of the barrier wall (Fig. 3C); wherein the barrier wall (370) further comprises a plurality of cap structures 

    PNG
    media_image1.png
    404
    707
    media_image1.png
    Greyscale

Kim et al. does not specifically disclose wherein heights of the cap structures are less than or equal to a minimum depth of the groove structure, and the cap structures have different heights.
One of ordinary skill in the art would have been led to the recited cap heights through routine experimentation to achieve a desired barrier wall function.  
In addition, the selection of cap heights, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. 
   Note that the specification contains no disclosure of either the critical nature of the claimed cap heights or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen cap heights or upon another variable recited in a claim, the Applicant must show that the chosen cap heights are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Re claim 2, Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions, length, sections and subsections because applicant has not disclosed that the dimensions, length, sections and subsections are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension, length, sections and subsections.  Indeed, it has been held that mere dimensional, length, sections and subsections limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, 
 Re claims 3-5, In addition, the selection of subsections length, sections distance and width, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
   Note that the specification contains no disclosure of either the critical nature of the claimed subsections length, sections distance and width or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen subsections length, sections distance and width or upon another variable recited in a claim, the Applicant must show that the chosen subsections length, sections distance and 
Re claim 15, Kim et al. disclose a method of fabricating a display panel, wherein the method comprises the steps of: providing a substrate (210) and forming a display area (230) on the substrate; forming a barrier wall (370) surrounding the display area; forming a first insulating layer (217) on a top of the barrier wall (370); patterning the first insulating layer to form a plurality of cap structures arranged in parallel (Fig. 3C), an extending direction of the plurality of cap structures is parallel to an extending direction of the barrier wall
Kim et al. does not clearly disclose etching the barrier wall by using the cap structures as a mask to form a plurality of parallel groove structures.
In Fig. 3C of Kim et al., it can be seen that Kim et al. etches the barrier wall by using the cap structures as a mask to form a plurality of parallel groove structures.
It would have been obvious to one of ordinary skill in the art before the filing date of the present inventions to etch the barrier wall by using the cap structures as a mask to form a plurality of parallel groove structures as seen in Kim et al. Fig. 3C.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2018/0033998).
Re claim 6, Kim et al. disclose a display panel comprising a display area (230) and a barrier wall (370) surrounding the display area, wherein a top of the barrier wall has a plurality of groove structures (371) (Fig. 3C) arranged in parallel, an extending direction of the plurality of groove structures is parallel to an extending direction of the barrier wall (Fig. 3C).
Re claim 7, Kim et al. disclose wherein the barrier wall (370) further comprises a plurality of cap structures located on top of the barrier wall on both sides of the plurality of groove structures (See Fig. 3C below).

    PNG
    media_image1.png
    404
    707
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claims 6 and 7 above, and further in view of the following comments.
Re claims 8-9, Kim et al. does not clearly disclose the cap heights.
In addition, the selection of cap heights, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value 
   Note that the specification contains no disclosure of either the critical nature of the claimed cap heights or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen caps heights or upon another variable recited in a claim, the Applicant must show that the chosen cap heights are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 10, Kim et al. disclose wherein a depth of each groove structure (371) is positively related to a distance from the groove structure to the display area (230), a depth of the groove structure closest to the display area is less than a depth of the groove structure furthest from the display area (Fig. 3C).

Re claim 11, 	Kim et al. does not clearly disclose wherein the barrier wall comprises: a first section comprising a plurality of first subsections extending along a length direction of the plurality of first sections, wherein first intervals are disposed between two adjacent first subsections; a second section disposed in parallel with the first section, wherein the second section comprises a plurality of second subsections, second intervals are disposed between two adjacent second subsections, positions of the second subsections correspond to positions of the first intervals, positions of first subsections correspond to positions of the second intervals; and a plurality of connecting sections located between the first section and the second section, wherein the connecting sections 
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions, length, sections and subsections because applicant has not disclosed that the dimensions, length, sections and subsections are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension, length, sections and subsections.  Indeed, it has been held that mere dimensional, length, sections and subsections limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re claims 12-14, In addition, the selection of subsections length, sections distance and width, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are 
   Note that the specification contains no disclosure of either the critical nature of the claimed subsections length, sections distance and width or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen subsections length, sections distance and width or upon another variable recited in a claim, the Applicant must show that the chosen subsections length, sections distance and width are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        March 10, 2022